Citation Nr: 1014400	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  03-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative cervical 
astrocytoma-ependymoma residuals with Brown-Séquard's 
syndrome claimed as the result of ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had verified active service from September 1985 
to September 1990 and additional duty with the Florida Army 
Reserve.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for post-operative 
cervical astrocytoma-ependymoma residuals with Brown-
Séquard's syndrome claimed as the result of ionizing 
radiation exposure. 

In June 2005, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.

The Board remanded this claim in November 2005 so that 
additional development of the evidence could be conducted.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

For the reasons set forth hereinbelow, the Veteran's claim 
must be remanded.

The Appeals Management Center (AMC) issued a Supplement 
Statement of the Case (SSOC) in April 2008.  In his response, 
the Veteran indicated that he had additional information or 
evidence to submit within the following 60-day time period.  
In May and June 2008, the Veteran and his attorney, 
respectively, submitted additional evidence pertinent to his 
claim.  Specifically, the Veteran, as part of correspondence 
mailed in May 2008 to the Appeals Management Center (AMC) in 
Washington, D.C., submitted a decision of the Social Security 
Administration (SSA).  This evidence was later forwarded to 
the Board in October 2008.  


Review of the SSA decision, encompassing six pages, and shown 
to be dated in August 1998, shows that the Veteran was found 
to be disabled as a result of his cervical cord tumor with 
residual limitations.  This is essentially the same 
disability for which the Veteran is currently seeking 
entitlement to service connection.  The medical evidence 
discussed as part of the SSA decision included a July 21, 
1998, report of consultative physical examination which had 
been requested by the SSA Senior Attorney Advisor.  The Board 
notes that this examination report was of record at the time 
the RO issued the April 2008 SSOC, as was a SSA Disability 
Determination and Transmittal form, dated in September 1998.  
This form showed the Veteran's primary diagnosis to be status 
post cervical cord tumor.  

Nevertheless, it plainly appears that the RO has not 
considered the contents of the August 1998 SSA decision.  In 
such a situation, the law requires that the RO initially 
consider the evidence, re-adjudicate the claim, and issue an 
appropriate SSOC.  38 C.F.R. §§ 19.31, 19.37 (2009).  There 
are no legal provisions for the Veteran to waive the RO's 
consideration of the evidence when it was submitted directly 
to the RO (or, in this case, the AMC) as opposed to evidence 
being submitted to the Board.  See 38 C.F.R. § 20.1304. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should readjudicate the claim in 
light of all the evidence (to include the 
August 1998 SSA decision) and legal 
authority.  If the benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his attorney 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

